Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. As indicated in the current office action, the combination of Park, Lin and Chen teaches all the limitations in the amended claims, especially, teaches the limitation: wherein a predetermined monitoring occasion of the predetermined monitoring occasions that is in a monitored slot is further offset by a number of symbols with respect to a boundary of the monitored slot (Lin, [0162], [0384-0389][0437], minimum granularity of the DCI monitoring occasion, for slots, one symbol per slot; for mini-slot, the monitoring occasion can be the second symbol in the mini-slot, that is, the monitoring occasion is further offset by 2 symbols within the mini-slot. Note, here, the offset at slot level can be 0 and offset at the symbol level can be 2). Detailed responses can be found in the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27-28, 36, 42, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20170094643) in view of  Lin (US20180266263) further in view of Chen (US 20180219654).               
Regarding claims 22, 36 and 42, Park discloses an apparatus of a user equipment (UE), operable for monitoring a physical downlink control channel (PDCCH) ([0011]), the apparatus comprising: 
 ([0011][0027-28][0051-53][0094] [0121], UE repetitively receives or monitors the downlink control information through a plurality of subframes/slots or monitoring occasions), wherein: 
the predetermined monitoring occasions have a periodicity of ks slots ([0011][0027-0028][0051-53][0094][0121], UE repetitively receives or monitors the downlink control information; repetitively implies the period is predetermined; the period and the offset values are based on the subframe unit or slots based on the specification of LTE; start of subframe number can be #0),
(Park, fig. 2, [0089][0121], receives a higher layer signaling including a parameter used for determining a start subframe where a downlink control channel is repetitively transmitted from the BS 209 in operation S210; the BS may transmit a higher layer signaling including repetition level and offset value). 
Even though Park discloses a controller could execute the instructions and the controller could have a processor and a memory to store the periodicity and subframe comprises slots, Park does not explicitly disclose the monitoring occasions corresponding to slots (ks and Os) of a numerology of the DL control channel, ks is a positive integer greater than zero, wherein the value of ks and the value of Os are each based on the numerology of the DL control channel,
wherein a predetermined monitoring occasion of the predetermined monitoring occasions that is in a monitored slot is further offset by a number of symbols with respect to a boundary of
the monitored slot.
Lin discloses a processor; a memory interface configured to store in a memory the periodicity, ks,  and in LTE, a subframe consists of a number of slots; the monitoring occasions corresponding to slots (ks and Os) of a numerology of the DL control channel, ks is a positive integer greater than zero, wherein the value of ks and (Lin, [0162], [0384-0389][0437]; minimum granularity of the DCI monitoring occasion, once per slot, that is, the periodicity can be 1 (an integer greater than zero), the slot and mini-slot have difference numerology, that is, the slots (ks) depend on the numerology of the DL channel),
wherein a predetermined monitoring occasion of the predetermined monitoring occasions that is in a monitored slot is further offset by a number of symbols with respect to a boundary of (Lin, [0162], [0384-0389][0437]; minimum granularity of the DCI monitoring occasion, for slots, one symbol per slot; for mini-slot, the monitoring occasion can be the second symbol in the mini-slot, that is, the monitoring occasion is further offset by 2 symbols within the mini-slot. Note, here, the offset at slot level can be 0 and offset at the symbol level can be 2).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park with the teachings given by Lin. The motivation for doing so would have been to ensure the instructions are implemented properly, to be compliance with the LTE standard and to efficiently schedule transmission of data based on the received control information (Lin, [0005]). 
Park and Lin only implicitly disclose the offset can be based on the numerology (as Park discloses offset can be expressed in subframes (or slots according to the specification of LTE) and Lin discloses slots can be dependent on the numerology), to further clarify this, Chen discloses the value of Os is based on the numerology of the DL control channel (Chen, [0055], the offset value may depend on the numerology (or structure) of the slot, UE may derive the values associated with the numerology of slot based on a numerology of a control channel or data channel).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park and Lin with the teachings given by Chen. The motivation for doing so would have been to ensure the instructions are implemented properly and to be compliance with the LTE standard and to efficiently schedule transmission of data based on the received control information (Lin, [0005], Chen, Abstract). 
Claim 27 is rejected same as claim 22. 

Regarding claim 28, Park, Lin and Chen disclose the apparatus of the UE of claim 22, wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof (Lin, [0039][0053][0487], terminal has an antenna, a speaker). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 48 (49 and 50), Park, Lin and Chen disclose the apparatus of the UE of claim 22, wherein the numerology of the DL control channel corresponds to a subcarrier spacing of a carrier frequency for the DL control channel (Chen, [0341][0343], using LTE numerology as an example, it comprises 14 OFDM symbol in 1 ms and a subcarrier spacing of 15 KHz. Several numerology families were raised. One of them is based on LTE 15 KHz, and some other numerologies (Alt2-4 below) which allows power N of 2 symbols in 1 ms).


Claims 25-26, 39-41 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin further in view of Chen further in view of YOU (US20190297601). 
Regarding claims 25, 39, 45, Park, Lin and Chen disclose the apparatus of the UE of claim 22, 
Park, Lin and Chen do not explicitly disclose wherein the one or more processors are further configured to monitor a selected number of symbols for DL control channel monitoring for a common search space (CSS) in a control resource set (CORESET) or common CORESET.
(YOU, [0088][0159], monitor in CSS; monitor the PDCCH within an OFDM symbol region, may be a few front symbols in a subframe or slot; A control resource set for a CSS may be different from a control resource set for a USS and the number of OFDM symbols used for the control resource set for the CSS may be different from the number of OFDM symbols used for the control resource set for the USS).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park, Lin and Chen with the teachings given by YOU. The motivation for doing so would have been to ensure the instructions are implemented properly and to be compliance with the LTE standard and to efficiently schedule transmission of data based on the received control information (Lin, [0005], Chen, Abstract). 

Regarding claim 26, 40, 46, Park, Lin and Chen disclose the apparatus of the UE of claim 22, 
Park, Lin and Chen do not explicitly disclose wherein the one or more processors are further configured to monitor a selected number of symbols for DL control channel monitoring for a UE-specific search space (USS) in a control resource set (CORESET).
YOU discloses wherein the one or more processors are further configured to monitor a selected number of symbols for DL control channel monitoring for a UE-specific search space (USS) in a control resource set (CORESET)  (Park, [0011][0049][0083];  YOU, [0088][0159], monitor in CSS; monitor the PDCCH within an OFDM symbol region, may be a few front symbols in a subframe or slot; A control resource set for a CSS may be different from a control resource set for a USS and the number of OFDM symbols used for the control resource set for the CSS may be different from the number of OFDM symbols used for the control resource set for the USS).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park, Lin and Chen with the teachings given by YOU. The motivation for doing so would have been to ensure the instructions are implemented properly and to be compliance with the LTE standard and to efficiently schedule transmission of data based on the received control information (Lin, [0005], Chen, Abstract). 

Regarding claim 41, 47, Park, Lin, Chen and YOU disclose the at least one non-transitory machine readable storage medium of claim 39, further comprising instructions that when executed perform:
 monitoring the DL control channel in the CSS in the CORESET or the common CORESET (Park, [0011][0049][0083];  YOU, [0088][0159], monitor in CSS), monitoring with a minimum period between monitoring occasions of one slot duration (Chen, [0389], minimum monitoring occasion of once per slot).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474